         Case 5:18-cv-00230-KGB Document 12 Filed 06/14/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION

JOHNNY RATLIFF                                                                     PETITIONER
ADC #129918

v.                              Case No. 5:18-cv-230-KGB-JTK

WENDY KELLEY, Director of
Arkansas Department of Correction                                                 RESPONDENT

                                             ORDER

       The Court has received the Proposed Findings and Recommended Disposition submitted

by United States Magistrate Judge Jerome Kearney (Dkt. No. 7). Plaintiff Johnny Ratliff filed an

objection to the Proposed Findings and Recommended Disposition (Dkt. No. 10). After a review

of the Proposed Findings and Recommended Disposition and Mr. Ratliff’s objection, as well as a

de novo review of the record, the Court adopts the Proposed Findings and Recommended

Disposition in their entirety (Dkt. No. 7). Mr. Ratliff’s claims are dismissed with prejudice.

       The Court writes separately to address Mr. Ratliff’s objection. Mr. Ratliff claims that “it

would be a severe miscarriage of justice to not entertain [his] claim on the merits” because he “can

show a history of mental health issues and that he was under the influence of drugs when his crime

was committed.” (Dkt. No. 10, at 2). This objection is not responsive to the grounds for dismissal,

which are that Mr. Ratliff’s petition for writ of habeas corpus is time-barred and procedurally

defaulted (Dkt. No. 7, at 6, 8). For this reason, the Court adopts the Proposed Findings and

Recommended Disposition in their entirety (Dkt. No. 7).

       It is therefore ordered that:

       1. The Proposed Findings and Recommended Disposition submitted by Judge Kearney

           are adopted in their entirety (Dkt. No. 7);
  Case 5:18-cv-00230-KGB Document 12 Filed 06/14/21 Page 2 of 2




2. Mr. Ratliff’s 28 U.S.C. § 2254 petition for writ of habeas corpus is denied, and this

   case is dismissed with prejudice; and

3. A certificate of appealability is denied. See 28 U.S.C. § 2253(c)(1)-(2); Rule 11(a),

   Rules Governing § 2254 Cases in United States District Courts.

It is so ordered this 14th day of June, 2021.



                                                __________________________________
                                                Kristine G. Baker
                                                United States District Judge




                                          2
